Title: From Thomas Jefferson to Benjamin Waterhouse, 8 August 1801
From: Jefferson, Thomas
To: Waterhouse, Benjamin


Dear Sir
Monticello Aug. 8. 1801.
I had the pleasure of writing you on the 25th. of July and of acknoleging the receipt of yours of July 17. with the vaccine matter which was immediately delivered to Doctr. Gantt. your favors of the 24th. & 26th. came to me at this place on the 6th. inst. and the matter accompanying them was, by a skilful physician of the neighborhood, Dr. Wardlaw, immediately inserted into six persons of my own family. we shall thus stand a chance of planting the disease here where I imagine it will be as salutary as any where in the union. our laws indeed have permitted inoculation of the small pox, but under such conditions of consent of the neighborhood as have admitted not much use of the permission. that disease therefore is almost a stranger here, and extremely dreaded. I will take care to inform you of the result of our operation. accept my esteem and respect.
Th: Jefferson
